Citation Nr: 0739022	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-25 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

2.  Entitlement to an effective date earlier than March 10, 
2004, for the award of service connection for instability of 
the right knee.   

3.  Entitlement to an effective date earlier than July 19, 
2004, for the grant of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability (TDIU).   

(The issue of entitlement to payment of attorney fees from 
past-due benefits based on the grant of a total disability 
rating based on individual unemployability 
is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In an April 2004 rating decision, the RO granted service 
connection for left knee degenerative joint disease, 
evaluated as 10 percent disabling, effective from May 28, 
1991.  That rating decision also awarded service connection 
for lateral instability of the right knee, evaluated as 10 
percent disabling, effective from March 10, 2004.  In 
September 2006, the RO granted a TDIU, effective from July 
19, 2004.  


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
complaints of pain.  Extension is not limited to 15 degrees 
and flexion is not limited to 30 degrees.  

2.  In April 2004, the RO granted service connection for 
instability of the right knee, as a separate evaluation, and 
assigned a rating of 10 percent, with an effective date of 
March 10, 2004.  

3.  The veteran's entitlement to service connection for 
instability of the right knee did not arise until instability 
was noted on VA examination on March 10, 2004.  

4.  The veteran first met the schedular criteria for TDIU on 
July 19, 2004, when he was awarded a 40 percent rating for a 
low back disorder and a 10 percent evaluation for 
radiculopathy of the right lower extremity.  A combined 
schedular evaluation of 70 percent was assigned, effective 
from July 19, 2004.

5.  It was not factually ascertainable that the veteran's 
service-connected disabilities rendered him unable to secure 
or follow a substantially gainful occupation within one year 
prior to July 19, 2004.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007).

2.  The criteria for an effective date prior to March 10, 
2004, for a grant of service connection for instability of 
the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).   

3.  The criteria for establishing an effective date prior to 
July 19, 2004, for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
and/or effective date assigned following the grants of 
service connection and a TDIU.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Notice 
letters regarding service connection and entitlement to a 
TDIU were provided to the veteran in November 2001, June 
2003, and on August 31, 2004.  Thus, because the notice that 
was provided before service connection and a TDIU were 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

Regardless, notice letters related to the claim for a higher 
rating and entitlement to earlier effective dates were sent 
to the veteran on August 26, 2004 and in May 2007.  The 
veteran was provided an opportunity to respond, and the 
claims were readjudicated by means of statements of the case 
in July 2005 and July 2007 and a supplemental statement of 
the case in April 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and private records have been submitted.  
The veteran was afforded VA medical examinations, as 
discussed below.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Increased initial evaluation for degenerative joint disease 
of the left knee

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In April 2004, the RO granted service connection for left 
knee arthritis and assigned a 10 percent evaluation under 
Diagnostic Code 5010, effective from May 28, 1991.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as for degenerative arthritis under Diagnostic Code 
5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative  arthritis established by X-ray findings will 
rated on the  basis of limitation of motion under the 
appropriate  diagnostic codes for the specific joint or 
joints involved  (Diagnostic Code 5200, etc.).   

Under 38 C.F.R. § 4.71a, DC 5260, a 0 percent evaluation is 
warranted where knee flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where knee flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 0 percent evaluation is 
warranted where knee extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where knee extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where knee extension is limited to 15 degrees.  

Having reviewed the evidence of record, including VA 
outpatient treatment records and examination reports 
beginning in 1991, as well as private records dated in 1997, 
2004, and 2007, the Board finds that the criteria for a 
rating in excess of 10 percent for left knee arthritis under 
either DC 5260 or 5261 have not been met at any time during 
the appeal period.  There are no ranges of motion during this 
time to show that the veteran's left knee had flexion limited 
to 30 degrees.  Additionally, with the exception of one 
finding by a private examiner in June 2004, there are no 
ranges of motion during this time to show that the veteran's 
left knee had extension limited to 15 degrees.  

Specifically, on VA examination in July 1991, the left knee 
showed normal flexion and extension, as was the finding on VA 
examinations of November 1992 and October 1997, and in an 
outpatient treatment record dated in May 1997.  On VA 
examination in May 2001, extension was full and flexion was 
to 130 degrees.  In March 2004, motion of the left knee was 
from 0 to 100 degrees.  A private examiner found in June 2004 
that motion of the left knee was -25 to 90 degrees.  When the 
veteran was examined by VA in June 2005, motion of the left 
knee was from 0 to 100 degrees.  Most recently, range of 
motion of the left knee was from -5 to 90 degrees on VA 
examination in March 2007.  

Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under either DC 5260 or DC 5261 for 
left knee arthritis have not been met at any time during the 
appeal period.  With regard to staged ratings, although there 
is one isolated finding showing limitation of extension of -
25 degrees in June 2004 that might support a higher rating, 
there is no indication that at any point the veteran's left 
knee manifestations more nearly approximated the criteria for 
a higher rating overall.  This one isolated finding in June 
2004 is inconsistent with the overall record which 
continually shows extension of the left knee to be 
essentially normal, or at worst limited to 5 degrees.  VA 
examination just three months earlier in March 2004 showed 
extension of the left knee to 0 degrees.  Accordingly, the 
private chiropractor's finding in June 2004 is accorded 
little probative weight.

With regard to DCs 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 
98, 63 Fed. Reg. 56703 (1998).  On VA examination in July 
1991, there was pain of the left knee upon complete flexion 
in a deep knee bend.  Thereafter, a quarter knee bend was 
easily performed on VA examination in November 1992.  
Moderate weakness and fatigue was described on VA examination 
in June 2005.  In June 2004, a private chiropractor reported 
that the veteran could flex his knee to 90 degrees, but had 
pain at 40 degrees, and had immediate pain on extension of 
the knee.  Most recently on VA examination in March 2007, 
with repetitive flexion and extension the veteran was able to 
achieve 90 degrees of flexion, and this is where he developed 
pain.  He was able to complete 10 repetitions and had no 
changes in his range of motion after repetitive testing, 
without pain, fatigue, weakness, or incoordination.  The 
examiner stated that to determine the level of disability 
during a flare-up would be speculation.  

Taking all of the evidence together, the veteran has range of 
motion of the left knee that is noncompensable under 
Diagnostic Codes 5260 and 5261, but he has sufficient 
evidence of painful motion to warrant the currently assigned 
10 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5003 (2007) (Where limitation 
of motion is noncompensable, a rating of 10 percent is 
assigned for each major joint affected by limitation of 
motion to be combined not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion).  The Board finds that, when the 
ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Again, in March 2007 the veteran had range of motion 
from -5 to 90 degrees, and he was able to complete 10 
repetitions and had no changes in his range of motion after 
repetitive testing, without pain, fatigue, weakness, or 
incoordination.  

In VAOPGCPREC 9-04, the General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, range of motion of the left knee does not meet 
the criteria for a rating in excess of 0 percent rating under 
DC 5260 or 5261, and the current 10 percent rating is based 
upon painful motion.  To assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating  
is warranted for ankylosis of the knee with favorable angle 
in full extension or slight flexion between 0 degrees and 10  
degrees.  However, in this case, there is no evidence of 
ankylosis of the left knee, and the criteria for a 30 percent 
rating under DC 5256 are not shown to have been met.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate finding 
must be based on additional disability and the veteran's 
disability must warrant a compensable rating under both 
diagnostic codes.

Here, the evidence overall shows that the veteran's left knee 
disorder is not manifested by instability.  There is one 
finding of laxity of the deep layer of the medial collateral 
ligament of the left knee in November 1992; however, prior to 
that and subsequently there is no objective finding of 
instability of the left knee.  Specifically, VA examination 
in July 1991 showed no ligamentous weakness; collateral and 
cruciate ligaments were intact in October 1997 and March 
2004; stability of the left knee was described as good in 
June 2005; and in March 2007, the examiner reported that 
there was no joint instability.  The Board finds that the 
single finding in November 2992 is inconsistent with the 
evidence of record overall and not indicative of a chronic 
disorder, since it is not consistent with the record of 
findings throughout the appeal period.  Nor does the one 
notation of a questionable subluxing patella in May 1997 
amount to recurrent subluxation, so as to warrant a separate, 
compensable rating.  Accordingly, a separate rating under 
Diagnostic Code 5257 is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial, higher rating for the veteran's 
degenerative joint disease of the left knee must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Earlier effective date for the award of service connection 
for right knee instability

The veteran contends that the effective date of his grant of 
service connection for right knee instability should be 
earlier than March 10, 2004, the date assigned by the RO in 
April 2004.  The RO found that this is the date the 
entitlement arose.  The veteran has argued that the effective 
date should be July 1, 1997, the date of the General Counsel 
Opinion (VAOPGCPREC 23-97) regarding separate ratings for 
arthritis and instability of the knee, as discussed above.  

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

A claim, or application, is broadly defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
defined as any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant which is 
not sui juris may be considered an informal claim; such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2007); see Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

As noted above, the law permits separate ratings for 
arthritis and instability of a knee.  Specifically, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). 

In January 1990, the RO denied service connection for 
bilateral knee pain and residuals of dislocation of the right 
patella.  The veteran was notified of this decision and of 
his appellate rights by letter dated January 24, 1990.  He 
did not appeal, and that rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  On May 28, 1991, the veteran sought to reopen his 
claim.

In December 2003, the RO awarded service connection and 
assigned a 10 percent rating for arthritis of the right knee, 
effective from May 28, 1991, the date of the veteran's 
reopened claim.  In April 2004, the RO granted service 
connection for instability of the right knee, as a separate 
evaluation, and assigned a rating of 10 percent, with an 
effective date of March 10, 2004, the date of a VA 
examination documenting instability of the right knee.  

The record is absent for any communication from the veteran 
received between January 1990 and May 28, 1991 which could be 
interpreted as a claim for service connection for a right 
knee disorder.  Nor does the veteran contend that he filed a 
formal or informal claim for service connection for this 
disability prior to this date.  This claim turns on 
determining whether the veteran had manifested right knee 
instability by the time VA received his claim in May 1991.  
See McGrath v. Gober, 14 Vet. App. 28 (2006).  

Wyman Park Health System records dated in September 1982 show 
that the veteran sustained strain of the right knee medial 
collateral ligament when he tripped and fell on his knee.  He 
was seen at Mercy Hospital where X-rays were taken and showed 
that the bones of the right knee appeared normal but there 
was a soft tissue calcification adjacent to the medial 
epicondyle of the femur adjacent to the shaft.  It looked 
like a periosteal tear, or minimal cortical tear called 
Pellegrini-Stieda fracture.  The assessment was right knee 
trauma/contusion with cartilaginous or ligamentous injury to 
be ruled-out.  In October 1982, D. L. Kreisberg, M.D., 
reported that the veteran had been wearing a right knee 
immobilizer and stated that he was improved.  Medial and 
lateral collateral ligament laxity was revealed.   He was to 
keep using his knee immobilizer and go to physical therapy.  
Ongoing treatment records in October 1982 show that he had 
limited right knee flexion to 50 degrees.  He suffered from 
medial right knee joint pain.  Lateral instability of the 
right knee was noted.  The right knee symptoms were described 
as slowly resolving.  The veteran received hot pack and 
ultrasound therapy for the knee.  He followed an exercise 
with weights routine.  In November 1982, it was stated that 
the right knee pain had vastly improved. 

While in September 1982, the veteran sustained medial 
collateral ligament strain of the right knee, and the  
findings in October 1982 indicated medial collateral 
ligamentous laxity and lateral instability of the right knee, 
on the next right knee examination in October 1989, no right 
knee abnormality was detected by physical and X-ray 
examination.  In July 1991, a VA examiner noted that there 
was no ligamentous weakness.  Again in November 1992, on VA 
examination, the right knee examination revealed no 
ligamentous laxity.  In May 1997, there was a finding of 
positive patellar tendon laxity (? Subluxing patella).

The record shows that thereafter not until March 2004, on VA 
examination, is there is finding of instability of the right 
knee, i.e., 1+ laxity of the anterior cruciate ligament.  
(See, e.g. VA examination of October 1997 showing no 
instability of the right knee and VA examination of May 2001 
showing no finding of instability).  The RO granted service 
connection after this finding.  This is the date entitlement 
arose, as records prior to that time showed no instability, 
other than the noted findings based on a contemporaneous fall 
in 1982, which was acute and resolved.  There is no clinical 
evidence indicating that the veteran had chronic instability 
of the right knee prior to March 10, 2004, and thus there is 
no basis upon which to grant an earlier effective date.  Nor 
does the one notation of a questionable subluxing patella in 
May 1997 amount to recurrent subluxation, so as to warrant a 
separate, compensable rating as of that time.

As to the veteran's contention that the effective date should 
be the date of the VA General Counsel opinion, (See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), the 
veteran's instability of the knee did not arise until after 
that date, in March 2004, and thus the claim would not be 
granted.  Therefore, an effective date of March 10, 2004, and 
no earlier, for the grant of service connection for this 
disability is warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an earlier effective date for service connection of 
the veteran's instability of the right knee must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Earlier effective date for a TDIU

In a rating decision dated in September 2006, the RO granted 
a total rating on the basis of individual unemployability due 
to service-connected disability, with an effective date of 
July 19, 2004.  The veteran asserts that he is entitled to an 
effective date prior to July 19, 2004.  He argues that an 
effective date of May 28, 1991, is warranted since he has not 
been capable of substantially gainful employment since that 
time.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an  award 
of increased compensation is that the effective date of  an 
award shall be fixed in accordance with the facts found,  but 
shall not be earlier than the date of receipt of  application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of  the 
award shall be the earliest date as of which it is  
ascertainable that an increase in disability had occurred, if  
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for  
an increased rating under the effective date regulations  
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible,  
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2007).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
As noted above, a "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."  38 C.F.R. § 3.155(a).  
Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen. 38 C.F.R. § 3.157.  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

By a January 1990 rating action, the RO granted the veteran 
service connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective from July 14, 1989.  
This was his only service-connected disability at that time.  
In August 1991, the RO increased the veteran's rating for his 
bilateral defective hearing to 10 percent, effective May 28, 
1991.  In June 1997, the RO granted service connection for 
pes planus, and assigned a noncompensable evaluation 
effective from May 28, 1991.  The veteran's combined rating 
was 10 percent.  In October 2002, the RO granted service 
connection for a lumbar spine disorder, and assigned a 20 
percent evaluation, effective from May 28, 1991; the combined 
rating was 30 percent.  In December 2003, the RO granted 
service connection for right knee arthritis and assigned a 10 
percent evaluation, effective from May 28, 1991; the combined 
rating became 40 percent.  In March 2004, the RO granted 
service connection for arthritis of the left knee and 
assigned a 10 percent evaluation, effective from March 10, 
2004.  In April 2004, the RO found that the correct effective 
date for the left knee arthritis 10 percent grant was May 28, 
1991, and also granted service connection for right knee 
instability, assigning a 10 percent evaluation, effective 
from March 10, 2004.  The veteran's combined rating was 50 
percent.  In September 2005, the RO increased the veteran's 
rating for his lumbar spine disorder to 40 percent, effective 
July 19, 2004, and granted service connection for 
radiculopathy of the right lower extremity, assigning a 10 
percent evaluation, effective June 24, 2004.  His combined 
rating was 60 percent from June 24, 2004, and 70 percent from 
July 19, 2004.  

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  Since service connection was not in effect 
for any disability prior to July 14, 1989, a TDIU rating 
prior to that date is not permitted. Thus, the Board will 
review evidence submitted from July 14, 1989 to July 19, 
2004, to determine whether a claim for TDIU was received.  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 38 
C.F.R. § 4.16(c).  One of the threshold questions was whether 
TDIU claims existed.  The Court held "that when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted). 

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded  
service connection for PTSD and assigned a 70 percent  
evaluation, which was eventually increased to 100 percent  
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable. 

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability." 

The Board acknowledges that in his July 1989 application for 
service connection, the veteran stated that he was totally 
unemployable.  See Statement in Support of Claim, dated July 
3, 1989.  However, at that time, he did not meet the 
schedular criteria for TDIU.  On July 19, 2004, the veteran 
submitted a claim for an increased rating for his low back 
disorder.  He did not meet the schedular criteria for 
establishing a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a) until 
after the September 2005 rating decision increased the rating 
for his lumbar spine disorder to 40 percent, effective the 
date of his claim on July 19, 2004, and granted service 
connection for radiculopathy of the right lower extremity, 
assigning a 10 percent evaluation, effective June 24, 2004.  
Consequently, the Board concludes that the facts of this case 
are distinguishable from both Norris and Roberson, and does 
not consider the July 1989 initial claim for service 
connection as an informal claim for a TDIU. 

More specifically, in October 2002 the RO awarded service 
connection for a low back disorder, evaluated as 20 percent 
disabling, effective from May 28, 2991.  The veteran did not 
appeal this determination.  In fact, in July 2003 he 
specifically stated that he was not appealing this 
determination.  Thereafter, on July 19, 2004, the veteran 
submitted a claim for an increased disability rating for his 
service-connected low back disorder.  He also submitted a 
copy of a Statement in Support of Claim, dated July 3, 1989, 
in which he had previously claimed that he was unemployable.  
A formal claim for a TDIU, VA Form 21-8940, was subsequently 
received on October 4, 2004, in which the veteran stated that 
he had not been employed since 1987.  He stated that he had a 
high school education.  

Having determined that July 19, 2004 is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when veteran's service-
connected disabilities rendered him unable to secure or 
follow a substantially gainful occupation.  It is only when 
the increase in disability precedes the claim by a year or 
less that an effective date earlier than the date of claim, 
itself, may be assigned.  If the veteran was unable to secure 
or follow a substantially gainful occupation due to service-
connected disabilities alone for more than a year before the 
claim was filed, an earlier effective date for the TDIU 
rating would not be assigned.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2007).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2007).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.   
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When the veteran was examined by VA in November and December 
1989, the examiner diagnosed hearing loss, low back pain, 
painful knee, a left eye disorder, and pes planus.  Range of 
motion of the back was to 60 degrees of flexion and 8 degrees 
of hyperextension.  There was no decrease of motion of the 
knees.  There was no finding regarding employability on that 
examination or on VA examination in July 1991.  It was noted 
that the veteran had several jobs since his discharge from 
the military until he retired in 1989.

On VA orthopedic examination in November 1992, it was noted 
that the veteran appeared to be in excellent physical 
condition. There was full range of motion of the knees, and 
flexion of the spine was limited to 25 degrees.  The examiner 
diagnosed bilateral pes planus, moderate degenerative changes 
of the lumbar spine, and internal derangement of the left and 
right knees with arthritis of the left knee.  

On VA psychiatric examination in September 1997, the veteran 
stated that he retired in 1991 when he became eligible for 
Social Security.  He reported having multiple different jobs, 
including working in a circus, driving a tractor trailer, 
operating an elevator, and many other odd jobs.

When the veteran was examined by VA for evaluation of his 
spine in October 1997, the examiner noted pain of the lumbar 
spine with no objective findings, pain of both knees with no 
objective findings, and mild bilateral pes planus, 
asymptomatic.  He reported that he exercised every morning by 
walking at least one and one half miles.

A VA outpatient treatment record dated in July 2000 shows 
that the veteran reported that he was currently a preacher 
and quite active in his local church.  In June 2001, it was 
noted that the veteran was a minister.

When the veteran underwent a VA orthopedic examination in May 
2001, he had to 70 degrees of extension of the low back and 
full range of motion of the knees.  He had similar findings 
on VA examination in March 2004, except flexion of both knees 
was to 100 degrees.  On psychiatric examination, the veteran 
reported that he walked every day and drove occasionally.

On private examination by Robert DeVincentis, D.C., performed 
in July 2004, it was reported that left knee extension was to 
90 degrees with pain at 40 degrees and that extension was 
negative 25 degrees, and flexion of the lumbar spine was to 
75 degrees.  

VA examination of August 2004 showed flexion of the back to 
80 degrees.  The examiner found that the veteran had 
functional impairment of no prolonged standing or walking for 
more than an hour without rest, and no climbing or lifting 
activities over 30 pounds of weight.  A VA examiner reported 
in June 2005 that the veteran's knee problem is interfering 
with an attempt to do his regular job in security where the 
veteran had to stand or walk a good deal or driving a truck.  
A VA examiner in August 2005 stated that the veteran had 
significant functional 
impairment as a result of his back disability, and should not 
have any prolonged standing or walking for more than 30 
minutes without rest.  

A private vocational assessment was performed by Gil Spruance 
in January 2006.  It was noted that the veteran was employed 
as a foreman/manager at sea from 1972 to 1987 and had part 
time employment as the manager of a carwash in 1992.  He 
worked there for only six months, stating that he was not 
capable of maintaining employment as a result of his 
disabilities.  The job required significant standing and 
walking.  His past relevant work history was classified as 
skilled in nature and light to medium physical demand.  His 
profession required lifting, frequent standing, walking, 
bending and stooping.  The vocational counselor found that 
the veteran had been unemployable since 1991, stating that he 
has been "unable to maintain regular routine employment and 
would be unable to sustain the full range of sedentary 
exertional requirements that would be required to maintain 
requirements that would be required in gainful employment as 
a result of his service-connected disabilities.  His reliance 
on a cane/walker severely erodes even the sedentary category 
of employment."  

The veteran's service-connected disabilities include 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the right knee, degenerative joint disease 
of the left knee, bilateral hearing loss, lateral instability 
of the right knee, radiculopathy of the right lower 
extremity, and pes planus.  As noted above, it was as of July 
19, 2004 that the schedular criteria for TDIU were met. 

Until the finding in 2006, the records of examination and 
treatment noted above do not pinpoint a date on which the 
veteran's service-connected disabilities rendered him unable 
to secure or follow a substantially gainful occupation.  The 
record only shows that the veteran last worked full time in 
1987 and part-time in 1992.  (See VA Form 21-8940 received in 
October 2004).  He also functioned as a preacher in his 
church in 2000 and 2001.  This information documents that the 
veteran last worked more than one year before the date of his 
claim for TDIU in July 2004.  The evidence within the 
pertinent time frame does not indicate the precise date the 
veteran became unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities 
alone, or that this date fell within the year preceding his 
claim filed in July 2004.  In the absence of evidence showing 
that increase in disability preceded the claim by a year or 
less, the Board concludes that there is no basis upon which 
to assign an effective date earlier than July 19, 2004.  

Additionally, the vocational assessment from January 2006 
stating that the veteran had been rendered unemployable since 
1991 leaves the Board skeptical on this point.  The 
rehabilitation counselor stated that he had reviewed the 
records contained in the veteran's claims folder.  He 
classified the veteran's work history as skilled in nature 
and of light to medium physical demand, and stated that his 
profession required lifting, frequent standing, walking, 
bending and stooping.  However, he made no mention of the 
fact that the veteran was functioning as a preacher in his 
church in 2000 and 2001, or that he was walking at least one 
and one half miles a day in 1997, and that he was still 
walking daily in 2001.  Therefore, the vocational counselor's 
conclusion that the veteran has been unemployable since 1991 
is not found to be persuasive.  

In conclusion, the Board finds that the necessary criteria 
for a total rating based on individual unemployability due to 
service-connected disability were not met until July 19, 
2004, and the evidence of record did not factually show that 
the veteran's service-connected disabilities precluded him 
from performing substantially gainful employment consistent 
with his educational and vocational experiences prior to that 
time.  There was also no evidence suggesting that some factor 
existed which took his case outside the realm of the usual so 
as to render impracticable the application of the regular 
schedular standards, such that referral to the appropriate 
officials for consideration of extraschedular rating was 
warranted.  See 38 C.F.R. §§ 4.16(b), 3.321(b) (2007).  The 
veteran's service-connected disabilities were not shown to 
markedly interfere with employment or require frequent 
periods of hospitalization prior to July 19, 2004.  As 
discussed above, he was functioning as a preacher in his 
church in 2000 and 2001 and was walking every day in 1997 and 
2001.  

For the sake of argument, even if the veteran submitted a 
claim for a TDIU prior to July 19, 2004, for the reasons set 
forth above, the evidence of record did not show that 
entitlement to a TDIU was warranted, or that referral for 
extraschedular consideration was warranted, prior to that 
time.  Even if a claim for TDIU was submitted in July 1989, 
entitlement did not arise until July 19, 2004.

Therefore, pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) can only provide for the assigning 
effective date of July 19, 2004, and no earlier, in this 
case.  VA is bound under the controlling statute and 
regulations, 
which provide no basis for the award of an effective date 
earlier than July 19, 2004.  


ORDER

An initial rating in excess of 10 percent for left knee 
degenerative joint disease is denied.  

An effective date earlier than March 10, 2004, for the award 
of service connection for instability of the right knee is 
denied.  

An effective date earlier than July 19, 2004, for the grant 
of entitlement to a total disability rating based on 
unemployability due to service-connected disability is 
denied.   



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


